DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 21-23, 28 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-5-184661 to Koide in view of US Pub No. 2013/0255003 to Forgacs.
Regarding Claims 17-18, 21-23, 28 and 34-36
	Koide teaches an artificial skin comprising crosslinked fibrous matrix comprising denatured collagen and fibrillated collagen (Koide, claim 1, paragraphs [0009] and [0027]).  Both the denatured collagen and fibrillated collagen necessarily contain surface functional groups such as hydroxyl. Koide teaches that the two components may be crosslinked  such as by chemical crosslinking (chemically modified to enhance adhesion/present the surface functional group) (Id., paragraph [0005]).
	Forgacs teaches a reinforced biological tissue composite material comprising a tanned cultured leather formed of  collagen (Forgacs, abstract, paragraph [0006], [0035] and [0062]). Forgacs teaches that the tanned material may further be processed by dying and/or fatliquoring which necessarily comprises a leather dye such as an acid or base dye, and a fatliquouring agent (Id., claim 26). Forgacs teaches that tanning alters the collagen matrix by improved crosslinking and spacing and results in increased hydrothermal stability and resistance to shrinkage (Id., paragraph [0156]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the artificial skin of Koide and to perform the tanning processes of Forgacs, motivated by the desire to form a conventional cultured leather which possesses improved hydrothermal stability and increased resistance to shrinkage resulting in a more durable and longer-lasting product.

Regarding Claim 23
Regarding the limitation of protecting the functional group during tissue growth and activating the functional group when tissue growth is complete, this limitation is a product-by-process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding Claim 28
It should be noted that the amount of crosslinking agent present is a result effective variable.  As crosslinking agent percentage increases, the material exhibits more crosslinking to the point where the amount of collagen within the composition limits the crosslinking activity.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of crosslinking agent since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the amount of crosslinking agent in order to maximize the crosslinking of the material.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide in view of Forgacs as applied to claims 17-18, 21-23, 28 and 34-36 above and further in view of US Pub No. 2009/0075382 to Sachlos
Regarding Claim 20
The prior art combination does not appear to teach that the scaffold comprises a synthetic fiber. However, Sachlos teaches a fiber reinforced scaffold for tissue growth comprising an extracellular matrix material such as collagen (Sachlos, abstract, paragraph [0071]). Sachlos teaches that suitable alternatives to collagen fibers include synthetic polymers (Id., paragraph [0072]). It would have been obvious for one of ordinary skill in the art at the time the invention was filed to form the composition of the prior art combination and substituting the collagen fibers with synthetic polymer fibers, as suggested by Sachlos, motivated by the desire to form a conventional fibrous scaffold for tissue growth, comprising fibers known in the art as being functionally equivalent and predictably suitable for use in forming biological tissue composite structures. Furthermore, one of ordinary skill in the art would expect that the utilization of synthetic polymers would provide improved strength characteristics to the composite.


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786